Citation Nr: 1712003	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  07-03 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE


Entitlement to an increased rating for bilateral keratoconus, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania.  In that decision, the RO granted service connection for keratoconus and assigned a noncompensable rating, effective July 1, 2004, one day following his separation from service.  The Veteran appealed the initial rating assigned.  

During the pendency of this appeal, a June 2011 rating decision granted the Veteran a higher rating of 30 percent for his bilateral keratoconus, effective July 1, 2004.  Although the Veteran's rating has been increased, the Board notes that the increase does not represent the maximum benefit allowed by law.  As such, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, this issue of entitlement to an increased rating for keratoconus remains on appeal. 

In July 2015, the Board remanded the issue on appeal for further development.  Unfortunately, there has not been substantial compliance with the remand directives, which will be discussed in further detail below.

This appeal is now being processed through the Veterans Benefits Management System (VBMS), with additional records stored in the Virtual VA system.

For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board finds that a remand is necessary regarding the Veteran's increased rating claim for keratoconus.

The Veteran is seeking an initial rating in excess of 30 percent for bilateral keratoconus.  This condition is currently rated under 38 C.F.R. § 4.79, Diagnostic Code (DC) 6035, which dictates that keratoconus must be evaluated based on impairment of central visual acuity, excluding developmental errors of refraction.  See 38 C.F.R. § 4.75 (2016).  

In July 2015, the Board remanded the Veteran's claim to afford him with a new VA examination to determine his current visual acuity, and request the examiner interpret and convert the November 2010 medical examination results to comport with the current rating criteria, i.e. as fractions.  In February and March 2016, the Veteran was notified of his scheduled VA examination, which he cancelled due to prescheduled travel arrangements.  However, he provided VA with an April 2016 disability benefits questionnaire (DBQ) which was completed at a military treatment facility in Japan.  

Although the most recent examination addresses the current nature and severity of the Veteran's keratoconus, the November 2010 examination results remain unconverted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  A thorough review of the record fails to demonstrate that the AOJ made an attempt to get the results converted.    

For the aforementioned reasons, the Board finds that the July 2015 remand instructions have not been substantially complied with as there is no record of attempts made to convert the November 2010 examination results.  Consequently, a remand is required to obtain a VA medical opinion that interprets and converts the November 2010 examination results.

The Board notes that pertinent treatment records may be available since the issuance of the July 2016 supplemental statement of case (SSOC) in connection with this claim that have not been associated with the record.  In a March 2016 letter, the Veteran indicated he was scheduled for a subsequent appointment with the Kitasato University Hospital Ophthalmology Department in September 2016.  In the event this appointment and evaluation of his keratoconus was conducted as scheduled, there may be outstanding records available to consider upon readjudication of this claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or private treatment records, to include any VA treatment records dated after March 2016, as well as any treatment records from Kitasato University Hospital Ophthalmology Department.  Obtain any necessary authorization from the Veteran.  All records and/or responses received should be associated with the electronic claims file.

2.  The AOJ should forward the November 2010 examination report to a licensed optometrist or a licensed ophthalmologist to interpret and convert the results to comply with the current rating criteria of 38 C.F.R. § 4.79, Diagnostic Code 6035.  

The examiner should set forth all examination findings, along with a complete explanation for the reasons for any and all opinions expressed.

3.  After any additional development deemed necessary, the AOJ should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. Walker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




